Title: To George Washington from Brigadier General Charles Scott, 9 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 9th 1778
  
Your Excellencys letter of Yesterdays date Came to hand Last evening. the letter which I sent You by Cornet Wills was from Sir John Bolton the person whom Majr Talmadge Recommended To Your Excellency Some time ago. there will be no Dainger of his being discoverd. I do not know his Propper name my self, for Nither of those are.
  Inclosd Your Excellency will receive Some intelligence from Capt. Williams. he tells <m>e that it is from good Authority. also a York paper. I am Your Excellencys Obt Servant

  Chs Scott

